Mb. Chief Justice Hollebich delivered the opinion of the court : For some time prior to June' 17, 1931, claimant was employed by respondent as an attendant for insane patients at the Jacksonville State Hospital, and was paid Fifty Dollars ($50.00) per month for his services. On the last mentioned date he was in charge of a number of patients who were engaged in baling hay on a farm near Jacksonville. In the course of the day’s work, one of the patients assaulted claimant with a pitchfork, breaking the little finger of his right, hand and inflicting numerous bruises upon his face and body. He remained under the care of a doctor for thirty-five (35) days, and received his regular wages during all of the time he lost by reason of his injuries. The evidence discloses that claimant has sustained the loss of twenty-five per cent (25%) of the use of the little finger of the right hand, and he claims compensation therefor under the provisions of Section 8-e-5 of the Workmen’s Compensation Act of this State. It is conceded that at the time of the accident both claimant and respondent were operating under the terms and provisions of the Workmen’s Compensation Act. Complaint was filed herein within six months after the date of the accident, to-wit, on October 26,1931; and no question is raised as to the giving of notice of the accident. Under the admitted facts claimant is entitled to compensation for five (5) weeks for the loss of twenty-five per cent (25%) of the use of such little finger, at the minimum rate, to-wit, Seven Dollars and Fifty Cents ($7.50) per week. Award is therefore entered in favor of claimant for the sum of Thirty-seven Dollars and Fifty Cents ($37.50).